Oo fof ~~ DH

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

FS-b

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
SOUTHERN DIVISION — SANTA ANA

NEHEMIAH KONG Case No. SACV 18-01832 AG (JDEx)
JUDGMENT

Plaintiff,
Vv.

MOHAMED KHOURAKI; NOHA
KHOURAKI; AND AL TAYEBAT
MARKET, INC.

Defendants.

 

 

The Court enters Judgment against all Defendants and in favor of Plaintiff. Defendants
must pay a statutory award of $4,000 to Plaintiff. The Court also enters an injunction

requiring Defendants to make the Al Tayebat Market facilities accessible to individuals with

 

disabilities to the extent requited by the Americans With Disabilities Act.
y D “ A aif ee
Dated May 22, 2019 je LC _
A Hon. Andrew J. Guilford
United States District Judge
L

 

 

JUDGMENT

 
